Title: To Thomas Jefferson from Jean Noêl Destréhan, 11 November 1805
From: Destréhan, Jean Noêl
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monday November the 11th 1805In the house of representatives of the territory of Orleans
                  
                  In obedience to a provision contained in the ordinance of Congress bearing date the thirteenth of november 1787 and in conformity with a resolve of the house of representatives of this territory herein inclosed I have the honor to return to you the extract of the journal of this house, which contains every thing that relates to the election by ballot of the ten persons out of whom the president of the United States is to appoint five to serve as councillors for the territory of Orleans. I beg leave further to communicate to you, Sir, the wishes of this house for as speedy as organisation as possible of the legislature of this territory. 
                  With the highest respect I have the honor to be, Sir, your most Obedient humble Servant
                  
                     Jean Noêl Destréhan 
                     
                     Speaker of the House of Representatives
                  
               